Citation Nr: 1632966	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1963 to September 1965.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of his claim during an August 2014 hearing before the undersigned Veterans Law Judge.

This appeal was processed partially electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted a new VA 21-4142 in July 2016 identifying treatment by private physicians, Dr. Casden, Dr. Braaf, and Dr. Cosla.  While the Veteran had previously identified Dr. Casden and VA had received a negative response to its request for records, VA did not notify the claimant that it was unable to obtain these records.  Under the Veterans Claims Assistance Act of 2000 VA must make reasonable efforts to obtain records identified by the Veteran.  If VA is unable to secure such records, the appellant must be notified.  Such notice must (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond. 

Additionally, because the Veteran has identified new sources of potentially relevant treatment records, VA has a duty to attempt to obtain these records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify all private and VA treatment records pertaining to care for his low back disorder which he has not previously identified.  The Board is particularly interested in medical opinion evidence that links any diagnosed back disorder with his active duty service.  If the AOJ cannot locate all identified relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination by a neurologist to address the nature and etiology of any currently diagnosed low back disorder. The neurologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  

If the Veteran is diagnosed with any low back disorder, the neurologist must opine whether it is at least as likely as not that any diagnosed disorder had its onset during or was caused by the claimant's active military service.

The neurologist is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability due to any low back disorder.  A complete rationale for any opinions expressed must be provided.  The report should set forth all complaints, findings, and diagnoses relating to the Veteran's low back and provide a rationale for all conclusions reached.  The neurologist is to address and comment on the September 2014 private medical opinion offered by Dr. N.F.  If the neurologist disagrees with Dr. N.F. the reasons and bases for that disagreement must be fully addressed.

If the requested opinion cannot be rendered without resorting to speculation, the neurologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND. The AMC/RO must ensure that the neurologist documented their consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once. Then readjudicate the claim, considering all evidence of record. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




